       Case 1:20-cr-00079-LJV-JJM Document 42 Filed 07/01/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________

UNITED STATES OF AMERICA
                                                        DECISION AND ORDER
v.
                                                        20-CR-00079-LJV-JJM
DEYANNA DAVIS,
SEMAJ PIGRAM,
WALTER STEWART,
                        Defendants,
______________________________________

               Defendants Walter Stewart and Semaj Pigram move pursuant to Fed. R. Crim. P.

(“Rule”) 6(e) for inspection of grand jury minutes [9, 10]. 1 The government opposes both

motions [24, 25].

               Rule 6(e)(3)(E)(ii) permits the court to disclose grand jury materials “at the

request of a defendant who shows that a ground may exist to dismiss an indictment because of a

matter that occurred before the grand jury”. For the following reasons, I conclude that such a

ground may exist.



                                        DISCUSSION

               Defendants are charged in a June 4, 2020 Indictment [1] with being felons in

possession of a firearm on or about June 1, 2020, in violation of 18 U.S.C. §§922(g)(1),

924(a)(2), and 2. “Section 922(g) . . . covers possession in every form”, including “both the

actual and the constructive kinds.” Henderson v. United States, 575 U.S. 622, 135 S. Ct. 1780,

1784 (2015).



1
        Bracketed references are to CM/ECF docket entries. Defendant Pigram also sought disclosure of
an aerial surveillance video, which has now been produced.
       Case 1:20-cr-00079-LJV-JJM Document 42 Filed 07/01/20 Page 2 of 5




               The government has proffered that the charges arise from a June 1, 2020 incident

in which shots were fired from a vehicle operated by Davis on Bailey Avenue in the City of

Buffalo, that Stewart was seated in the front passenger seat, and that Pigram, whom it believes to

be the shooter, was seated in the rear passenger seat. It contends that Davis “exercised

constructive possession over this firearm based on the fact that she was the driver of this

vehicle”, citing United States v. Speer, 30 F.3d 605 (5th Cir. 1994). Transcript of June 23, 2020

detention hearing [39], pp. 13, 14.

               Speer holds that “[c]onstructive possession is the exercise of, or the power or right

to exercise dominion and control over the item at issue and may be shown by dominion over the

vehicle in which the item is located”. 30 F.3d at 612. While I stated that “that may suffice for

probable cause” against Davis (June 26, 2020 Decision and Order [29], p. 5), I was mistaken. As

Stewart points out, constructive possession requires a showing that “a person, though lacking . . .

physical custody, still has the power and intent to exercise control over the object”. Covert

Affirmation [9], ¶6, quoting Henderson, 135 S. Ct. at 1784 (emphasis added).

               Because Speer does not require a showing of intent for constructive possession,

it does not correctly state the law. See United States v. Hastings, 918 F.2d 369, 371 (2d Cir.

1990) (“[t]he district court erred in not requiring power and intention to control the firearm as

elements of constructive possession”) (emphasis in original). In United States v. Peralta, 763 F.

Supp. 14, 19 (S.D.N.Y. 1991), the court cited that that factor as one of the reasons for dismissing

the indictment, noting that the government “failed to instruct the grand jury that it had to find

probable cause that each of the defendants knowingly had the power and the intention to exercise

dominion and control over the firearm and the drugs” (emphasis in original).




                                                 -2-
         Case 1:20-cr-00079-LJV-JJM Document 42 Filed 07/01/20 Page 3 of 5




               The government also contends that since the firearm “was recovered in a place

where each occupant had access to it . . . . the extreme actions of the driver to avoid

apprehension and recovery of the weapon is consistent with all three occupants jointly and

constructively possessing the firearm”. Transcript of June 23, 2020 detention hearing [39], p. 15.

However, that factor sheds no light on whether Stewart, who was not driving the vehicle, had the

intent to control the firearm which is necessary for constructive possession. Therefore, “it is

entirely possible that the grand jury concluded, improperly, that mere proximity would be

sufficient to constitute possession as it pertained to the offenses charged”. Peralta, 763 F. Supp.

at 20.

               Given the arguments which the government has made to this court concerning the

requirements for constructive possession, it is reasonable to assume that it made the same

arguments to the grand jury - and “while the Government need not instruct the Grand Jury on the

pertinent law, error may arise if the Government endeavors to instruct but does so incompletely

or erroneously”. United States v. Smith, 105 F. Supp. 3d 255, 261 (W.D.N.Y. 2015).

               Moreover, the Indictment charges each defendant not only with violating 18

U.S.C. §922(g)(1) as the possessor of the firearm, but also with violating 18 U.S.C. §2 by aiding

and abetting the possessor. That is legally impossible. 18 U.S.C. §2 cannot itself be violated,

since it “does not define a crime; rather it makes punishable as a principal one who aids or abets

the commission of a substantive crime” (United States v. Oates, 560 F.2d 45, 54 (2d Cir. 1977)),

and “a person cannot aid and abet himself in committing an offense”. United States v. Doughty,

460 F.2d 1360, 1363 (7th Cir. 1972). See also United States v. Martin, 747 F.2d 1404, 1407

(11th Cir. 1984) (“[o]ne must, however, aid or abet or procure someone else to commit a

substantive offense . . . . One cannot aid or abet himself”).



                                                 -3-
        Case 1:20-cr-00079-LJV-JJM Document 42 Filed 07/01/20 Page 4 of 5




                While the government now argues that the defendants aided and abetted each

other, 2 that position cannot be squared with the counts of the Indictment, each of which charges

an individual defendant with being both the possessor of the firearm and the aider and abettor of

that possession. See Count 1 (Davis), Count 2 (Stewart), and Count 3 (Pigram). Since “each

count of an indictment must be treated as if it were a separate indictment . . . the validity of a

count cannot depend upon the allegations contained in any other count not expressly

incorporated”. United States v. Hernandez, 980 F.2d 868, 871 (2d Cir. 1992). Therefore, it is not

clear to me how the grand jury could properly find probable cause for a violation of 18 U.S.C. §2

by any of these defendants.

                Although “an indictment valid on its face is not subject to challenge on the ground

that the grand jury acted on the basis of inadequate or incompetent evidence”, United States v.

Calandra, 414 U.S. 338, 345 (1974), I seriously question whether this Indictment is valid on its

face.



                                         CONCLUSION

                For these reasons, defendants’ motions [9, 10] are granted. 3 The government shall

produce the grand jury transcripts for my in camera review by July 15, 2020. Depending on the




2
        See government’s Memorandum of Law [37], p. 16 (“[Davis] served as Pigram’s getaway driver
and lied to the police when questioned in order to obstruct the investigation. In other words, she aided and
abetted his commission of the crime”).
3
        The motions are nondispositive. Gillispie v. Miami Township, *1 (S.D. Ohio 2019); United
States v. Sou, 2011 WL 1463798, *3 (D. Haw. 2011).
                                                    -4-
       Case 1:20-cr-00079-LJV-JJM Document 42 Filed 07/01/20 Page 5 of 5




outcome of that review, I will then decide whether all or portions of the transcripts should be

disclosed to defendants.

SO ORDERED.

DATED: July 1, 2020


                                      /s/ Jeremiah J. McCarthy____________
                                      JEREMIAH J. MCCARTHY
                                      United States Magistrate Judge




                                                -5-
